           Case 2:19-cv-01305-GMN-EJY Document 36 Filed 06/17/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 BRIANNA SMITH
   Assistant United States Attorney
 4 Nevada Bar No. 11795
   501 Las Vegas Boulevard, South, Suite 1100
 5 Las Vegas, Nevada 89101
   Telephone: 702-388-6336
 6 Email: Brianna.Smith@usdoj.gov

 7 Attorneys for the United States

 8
                                 UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA

10 Melvin V. Feavel,
                                                          Case No. 2:19-cv-01305-GMN-EJY
11                  Plaintiff,
            v.
12                                                      Joint Stipulation to Stay Case Pending
   United States of America; DOES 1 through                           Resolution
13 10; ROE CORPORATIONS 11 through 20,
   inclusive,
14
                  Defendant.
15

16          Brianna Smith, Assistant United States Attorney, on behalf of Defendant United
17 States of America, and Christian Griffin, on behalf of Plaintiff Melvin Feavel, submit the

18 following joint stipulation requesting that this Court stay this case for 60 days.

19          The parties are engaged in productive settlement discussions and need some
20 additional time to work out some issues related to potential liens in place by the Veterans

21 Administration. The parties have exchanged settlement numbers and need additional time

22 to work out the final details.

23          In order to avoid the expiration of all case deadlines, while the parties are engaged
24 in good-faith negotiations, the parties jointly request that the court continue the stay in this

25 case for an additional 60 days. At the expiration of 60 days, on August 14, 2021, the parties

26 will file a status report to the Court either: (1) notifying the Court that the parties have

27 reached a settlement, or; (2) providing a proposed discovery plan and scheduling order

28
            Case 2:19-cv-01305-GMN-EJY Document 36 Filed 06/17/21 Page 2 of 2



 1   setting dates by which they will complete the remaining discovery, file dispositive motions,

 2   and file a joint pretrial order.

 3           Respectfully submitted this 14th day of June 2021.

 4    HARRIS HARRIS LAWYERS                        CHRISTOPHER CHIOU
                                                   Acting United States Attorney
 5
       /s/ Christian N. Griffin                     /s/ Brianna Smith
 6    Christian N. Griffin, Esq.                   BRIANNA SMITH
      1645 Village Center Circle, Suite 60         Assistant United States Attorney
 7    Las Vegas, Nevada 89134
                                                   Attorneys for Defendant
 8    Attorneys for Plaintiff
 9
                                               IT IS SO ORDERED:
10

11

12                                             UNITED STATES MAGISTRATE JUDGE
13                                             DATED: June 17, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
